Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 1, 2016

                                    No. 04-15-00437-CV

                             Larry A. VICK and Linda H. Vick,
                                        Appellants

                                              v.

FLORESVILLE INDEPENDENT SCHOOL DISTRICT, City of Floresville, Wilson County,
Linebarger Goggan Blair & Sampson, LLP, Rashay K. Chapa, Wilson County Appraisal District,
                                       Appellees

                 From the 218th Judicial District Court, Wilson County, Texas
                            Trial Court No. 14-08-0504-CVW-A
                         Honorable Russell Wilson, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice

     The court has considered the appellants’ motion for rehearing en banc, and the motion is
DENIED.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2016.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court